Requestor: Lawrence Stier, Esq., Town Attorney Town of Liberty P.O. Box 70 Liberty, New York 12754
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether town building inspectors must be residents of the town in which they serve. If so, you also ask whether your town may enact a local law providing that the building inspector may reside in the county where the town is located.
Town building inspectors are public officers subject to the residency requirements of section 3 of the Public Officers Law. To be eligible for a local office, a person must be a resident of the political subdivision or municipal corporation of the State for which he is chosen or within which the electors electing him reside, or within which his official functions are required to be exercised. Public Officers Law § 3(1). A town building inspector is required to be a resident of the town at the time of his appointment and during his tenure in office. Id., §§ 3(1), 30(1)(d).
It is our view, however, that a town may enact a local law establishing the county as the required residence for the town building inspector. Local governments are authorized to adopt and amend local laws, consistent with the Constitution and general State laws, in relation to the qualifications of their officers and employees. N Y Const, Art IX, § 2(c)(1); Municipal Home Rule Law § 10(1)(ii)(a)(1). Residency requirements are qualifications within the meaning of this authorization. 1983 Op Atty Gen (Inf) 116. A general law is a State statute which in terms and in effect applies alike to all counties, all counties other than those wholly included within a city, all cities, all towns or all villages. Municipal Home Rule Law § 2(5). The Legislature has amended section 3 of the Public Officers Law to establish a special residency requirement for the offices of town building inspector or deputy town building inspector of the Town of North Salem. Public Officers Law § 3(17). This provision permits the building inspector or deputy building inspector of the Town of North Salem to reside in the county in which the town is located or in an adjoining county within the State of New York. This exception for the Town of North Salem has rendered section 3 of the Public Officers Law, in its coverage of town building inspector and deputy building inspector, a special rather than a general law. Municipal Home Rule Law § 2(5), (12). In establishing residency requirements for a town building inspector and deputy building inspector, section 3
of the Public Officers Law does not in terms and in effect apply alike to all towns in the State. It follows that your town may enact a local law establishing a residency requirement for the town building inspector that is as broad as the one established by special act for the Town of North Salem.
We conclude that your town may enact a local law authorizing its building inspector to reside anywhere in the county in which the town is located.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.